Citation Nr: 0727495	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  07-02 393	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
herniated nucleus pulposus, L5-S1, with left S1 
radiculopathy.

2.  Entitlement to a rating in excess of 10 percent for 
slight limitation of motion of the cervical spine.

3.  Entitlement to service connection for erectile 
dysfunction (claimed as impotence).

4.  Entitlement to service connection for weakness/numbness, 
right and left lower extremities.

5.  Entitlement to service connection for  residuals, status 
post open reduction with internal fixation of radial/ulnar 
shaft fracture, left arm (claimed as an arm condition).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1980 to April 1990.

2.  On August 8, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal, in its entirety, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant through his representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2006).  The 
appellant, through his authorized representative, has 
withdrawn this appeal in its entirety and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


